EVAN A. EVANS, Circuit Judge.
A rehearing in this case was granted because of uncertainty as to the correctness of our conclusion respecting the validity of claims 7 and 8 of the Kane patent. In ap-pellee’s original brief the Kane invention was described as follows:
“At this juncture Mr. Kano invented the unitary magneto ignition equipment of his patent in suit. * * * In this device the magneto and the igniter *91plu;r are no longer separated, but are brought into one unitary structure, with no link mechanism intervening between the movable electrode and tbe armature shaft. * * ”
Speaking of «its results, counsel said:
‘“When it is necessary to clean the spark plug, or to test or adjust the mechanism, the whole unitary structure may be removed, and its operation adjusted, and its spark observed in the open, and it may then be put back on tbe engine with absolute assurance that it will function in operative position precisely as it did when removed from the engine.”
This position of counsel invited the observation of the court that:
“The essence of the contribution was the unitary structure made possible by the rigidly and inseparably connected parts, the magneto generator, and the unitary block.”
The correctness of this position is now challenged because we failed to consider the effect of uniting in a single unitary structure all of the operating mechanism of the equipment, including, of course, the two elements aforementioned. We assumed, in determining the validity of the claim, that the Kane magneto ignition equipment was unitary in structure and permitted the operator to remove it from the engine, whereby it might be better examined and replaced, without changing the relative position of the two parts mentioned, and without disturbing the synchronism so much desired. We failed to appreciate fully what is now claimed as an important and valuable result, viz. the creation of a spark, when the equipment is off the engine, identical with the spark produced when it is on the engine. In other words, inspection is for the purpose of locating trouble, and trouble generally is located in the spark or in its absence. Obviously the spark which the mechanic or operator endeavors to produce off the engine must be such a spark as is produced ordinarily when the magneto equipment is in its place on the engine.
The claim provides for an integral support upon which all of the aforesaid -parís are mounted. The words “all of the aforesaid parts■” are not properly restricted to the magneto and igniter plug. Appellee now asserts that the Kane unitary equipment, when removed from the engine to be cleaned or tested, is capable of a satisfactory test, because it operates in precisely the same way to produce identically the same spark whether on or off the engine.
The question before us is one of patentability. While invention will not be determined by results obtainable, we have referred to the production of the spark on or off the engine to emphasize the use of the word “all” in the claims. Stressing, as we must, the provision which calls for the integral support upon which “all of the aforesaid parts are mounted,” the question of patentability becomes a close one. We have, upon a consideration of all of the evidence (extent of use, the effect of allowance by the Patent Office, the decision of the district judge, the prior art, as well as all the other evidence), come to the conclusion that our first decision is incorrect, and that patentable novelty is here disclosed.
It would serve no useful purpose to elaborate upon the reasons that impel us to reach this conclusion. The question has been twice fully argued, and counsel have apparent!}'- appreciated the closeness of the *92issue. Whether type of construction, manifested by size or location of parts, constitutes invention, must in the last analysis turn upon the facts in each particular case. Ordinarily, we might say, to construct a unitary structure without changing parts would not be invention. On the other hand, the unitary structure may have the parts so mounted as to result in a type or form so simple of operation or so handy and convenient in size or shape as to produce desirable results, which have been long, but unsuccessfully, sought by those skilled in the art. A finding, in support of which there is some evidence, that others skilled in the art failed after diligent effort to solve the problem, must, of course, be considered as rather persuasive in determining whether such advance constitutes invention. '
Believing that we have erred in our previous conclusion, we avail ourselves of this opportunity to correct it. This conclusion respecting the patentable novelty back of claims 7.and 8 makes it necessary for us to consider one of the other defenses not heretofore considered by this' court. In order to appreciate the defense of laches a more complete- and detailed statement of the facts is necessary.
Kane’s original application for patent No. 1,204,573 was filed February 2, 1910, and was allowed November 14, 1916. The divisional application was filed January 14, 1915, and allowed September 24, 1918. Milton’s patent, No. 1,096,048, was applied for October 28, 1910, and allowed May 12, 1914. On August 17, 1915, the Milton patent was placed in interference with the pending Kane application, and Kane won. The circumstances under which this decision was obtained destroy its effect, and counsel for appellee do not rely upon the adjudication of the Patent Office in respect to the issue of priority, but rest upon the finding of the District Judge.
The Podlesak reissue patent, No. 13,878, was issued February 9,. 1915, upon application filed December 23, 1914, the original patent being No. 1,055,076, issued March 4, 1913. Kane, by amendment filed April 17, 1915, introduced nine new claims; three being copies from the Podlesak original patent, and the remaining six from the reissue patent. These nine claims were rejected on various grounds, one of them being:
“That Kane had no right to make the claims in issue because of laches on his part, the claims not having been presented by him for more than two years after the issue of the original Podlesak patent, and not until some time after the issue of the reissued patent.”
The Board of Examiners in Chief sustained Podlesak’s contention, and it was held that the claims were barred by Kane’s laches. Kane acquiesced in the decision with respect to three of the claims, which three claims correspond with those in Podlesak’s original patent, but appealed to the Commissioner in respect to the remainder, the ones similar to those in the Podlesak reissue patent. The Commissioner affirmed the decision of the Examiners in Chief, but upon a different ground,, viz. that the claims in question were not readable on Kane’s disclosure. The Court of Appeals finally disposed of the matter against Kane, basing its decision both upon Kane’s laches and upon the further ground that the claims were not readable upon Kane’s disclosure. Following this decision, Kane, on June 17, 1918, filed an amendment, by which he *93introduced the two new claims, 7 and 8, now in issue. Kane’s attorney, in presenting claims 7 and 8, stated to the Examiner:
“Tbe decision of tbe-Court of Appeals is, of course, binding upon the primary examiner to tbe effect that Kane is now estopped to make these specific detailed claims of tbe Podlesak patent because of bis delay in so doing. In so far as any prosecution of this application before the primary examiner is concerned [we properly concede that we are bound by the estoppel of res adjudicata and by the Court of Appeals]. It is clear, however, that this estoppel does not and cannot run as against tbe claims now presented. * * * Tbe two claims presented herewith are not limited to any of these refinements or details.”
It is upon the foregoing facts, and others hereinafter related, that we must dispose of the question of laches. An inventor of a patent may lose his right thereto by waiver, by public grant, by estoppel, or by lach-es. By failure to apply to the government for a patent within the statutory period of two years, he loses his right as effectively as if he made specific grant thereof to the public. If in his application he seeks but a part of the claims to which he is entitled, he waives all right to those not claimed. He makes a donation to the public, and his right to the monopoly is gone forever. While the results are the same, there is, of course, a difference in the evidence which shows a grant to the public and the evidence which supports the defense of laches.
[3] In support of the contention that section 4886, R. S. (Comp. St. § 9430), requires a divisional application to be filed within two years from the allowance and publication of a patent covering the same claims, appellant cites Chapman v. Wintroath, 252 U. S. 126, 40 Sup. Ct. 234, 64 L. Ed. 491. Subsequent to the filing of the original brief the following additional authorities were submitted, all based upon the views expressed in Chapman v. Wintroath; De Ferranti v. Harmatta, 50 App. D. C. 393, 273 Fed. 357; Ransdall v. Jahns,-App. D. C.-, 273 Fed. 365; Replogle v. Kirby, 50 App. D. C. 210, 269 Fed. 862; Wells v. Honigmann, 50 App. D. C. 99, 267 Fed. 743. Our attention has been called to no case holding the contrary, and we have found none upon independent investigation.
True, the precise question here presented was not squarely raised, and therefore not decided, in Chapman v. Wintroath. In that case the divisional application was denied (no hearing was had, and no evidence was received) solely on the ground that it was not made within one year from the date of the allowance, of a patent covering the same claims to another. Appellants contend, however, and we agree with the courts that have passed upon the question, that the effect of the holding is to ‘ fix the period during which such application must be filed at two years from the date of the issuances of the other patent. No other deduction can fairly or logically be drawn from the discussion of the question in that opinion. In fact, this was the effect of the holding upon the nine claims that Kane copied from the Podlesak patent, all of which were rejected because not timely made, and to which ruling appellee acquiesced.
The facts in the present suit are distinguishable from the Chapman Case, in that the claims were not identical with any claims in any issued patent. While this distinction may be made, it appears that the difference does not justify a different conclusion being reached. The *94claims in question differ only in that they are more broad, more generic, than the specific claims that were rejected in the interference contest. But we are not required to rest our decision solely upon the two-year period fixed by the statute. Laches may arise arid become an effective bar to relief under a variety of circumstances. Laches is based upon delay, and delay is a relative term. In the last paragraph of the opinion in Chapman v. Wintroath we' find the court referring to laches other than that defined and fixed by the statute, by calling attention to the absence of any evidence in the case under consideration that would warrant any such finding. The court says:
“As has been pointed out, the Examiner of Interferences did not permit the introduction of any evidence with respect to laches or abandonment and the Court of Appeals rests its judgment, as he did, wholly upon the delay of the Chapmans in filing their divisional application for more than one year after the Wintroath patent was issued, as this appeared ‘on the face of the record.’ While not intending to intimate that there may not be abandonment which might bar an application within the two-year period allowed for filing, yet upon this discussion of the statutes and decisions we cannot doubt that, upon the case disclosed in this record, the Chapmans were within their legal rights in filing their divisional application at any time within two years after the publication of the Wintroath patent, and therefore the judgment of the Court of Appeals must be reversed.”
Turning to the facts in the present case, and for the moment ignoring any two-year rule, we find Kane’s position in support of claims 7 and 8 untenable. Not only did he not intend to make these claims, in fact he knowingly and intentionally failed to present them, but not until eight years after he filed his original application, and more than nine years after the device was in common use, during all of which time it was in general use, did he seek to dominate the art by inserting these amended claims into the patent. When examined as to the new combination represented by these two claims, he testified that he had knowingly failed to claim it. The following testimony appears:
“Q. What? Didn’t Hr. Webster ask you to help him out in connection with the means of fastening the magneto and the plug to the engine? A. No, sir; he did not.
“Q. He didn’t discuss that at all with you prior to the time that you filed your application? A. He did prior to the time we filed the application.
“Q. Well, when was it he discussed that with you? A. Discussed that with me when I showed him the drawing.
“Q. Mr, Kane, is there anything on that drawing — the first one that you had — showing any means of regulating or determining what you call the cut-out of the spark? A. No, sir; there is not. * * *
“Q. Now, what did you tell him about the means by which the magneto and plug were to be attached to the cylinder? A. Well, outside of telling him that by doing that we had a means of securely fastening the magneto to the cylinder, and also a means of cutting out a lot of intermediate and useless mechanism, I do not know as I told him very much.
“Q. You did not consider it of very much importance; is that right? A. It seemed to me a matter more of design than importance — invention.
“Q. Is that what you told him? A. Yes, sir.
“Q. And you told him that you thought that it was not. an invention, and was a mere matter oi design? You told .that to Mr. Sprinkle, did you, when you went to him to get a patent? , A. I told .him it was a good means and preferred means of fastening the magneto on" the engine.
“Q. Well, I asked you if you told him that you thought it was a mere matter of design, and not an invention. A. I possibly did; yes.”
*95Believing that the Podlesak invention was controlled through contract and otherwise, appellee was not greatly concerned about the question of who was the first inventor. Its attitude in the Milton-Kane contest is not such as to invite the court’s confidence in the sincerity of its protestations nor in the good faith of its assertion that it was not endeavoring to improperly prolong its monopoly beyond the period fixed by statute. Having secured a favorable decision from the Patent Office in this interference contest through control and ownership of both sides of the litigation, it then discovered that its asserted rights under its patent and under its contract with Podlesak were challenged, and it again amended its specifications, inserting the new claims which necessitated an interference contest with Podlesak. This contest was bitterly fought, appeals being taken from the Examiner, and then to the Patent Commissioner, and then to the Court of Appeals, with the result that appellee was found guilty of laches and the decision went against it.
Appellee filed the aforementioned amended application incorporating these nine new claims on April 17, 1915; the first three were taken from the Podlesak patent, issued March 4, 1913, and the other six from the Podlesak reissue patent, dated February 9, 1915. In this adverse decision appellee acquiesced, wherefrom it appears that, if appellee was guilty of laches in April, 1915, for failure to present the nine claims under consideration, it must a fortiori be found guilty of laches in failing to present claims 7and 8 until June 17, 1918. The allowance of these last two claims upon the amendment of June 17, 1918, was upon ex parte application and was made by the Examiner; the adverse parties, of course, not being present to protest or point out the error of such allowance. The claims differ, as heretofore stated, from the claims in the Podlesak patent, in that they are broader in scope, but the difference is not sufficient to avoid the effect of the decision in the Podlesak interference contest. They depend for their support largely, if not entirely, upon that part of the specifications which were incorporated by amendment in 1915, which amendment was made to support the nine claims taken from the Podlesak patent and subsequently rejected as heretofore described. We conclude Kane’s laches barred his right to claims 7 and 8. t
The decree is reversed, with directions to dismiss the bill.